IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2511 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 45 DB 2018
                                :
           v.                   :            Attorney Registration No. 69270
                                :
JAMES J. VASSALLO, JR.,         :            (Delaware County)
                                :
                Respondent      :

                                        ORDER

PER CURIAM
      AND NOW, this 17th day of August, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and James J. Vassallo, Jr., is

suspended on consent from the Bar of this Commonwealth for a period of six months.

He shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).